Citation Nr: 1536323	
Decision Date: 08/25/15    Archive Date: 08/31/15

DOCKET NO.  09-33 277	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for arthritis of the neck.   

2.  Entitlement to service connection for arthritis of the back.   

3.  Entitlement to service connection for arthritis of the shoulders.   

4.  Entitlement to service connection for arthritis of the hands.   

5.  Entitlement to service connection for arthritis of the knees.   

6.  Entitlement to service connection for arthritis of the ankles.   

7.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD). 

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The Veteran served on active duty from October 1973 to October 1976.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  The Veteran presented testimony at a Board hearing before the undersigned Veterans Law Judge in August 2012, and a transcript of the hearing is associated with his claims folder.   

In October 2012, the Board found that new and material evidence had been received to reopen claims for service connection for arthritis of the knees.  The Board remanded all issues on appeal to the RO then and again in October 2013 for further development.  The issue of service connection for sleep apnea had been on appeal, but it was granted by the RO in March 2014.  

The issue of service connection for an acquired psychiatric disorder, to include PTSD, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).
FINDINGS OF FACT

1.  The Veteran's current cervical spine degenerative disc disease and arthritis was not manifest in service or to a degree of 10 percent within 1 year of separation and is unrelated to service. 

2.  The Veteran's current arthritis of his back, shoulders, hands, knees, and ankles was not manifest in service or to a degree of 10 percent within 1 year of separation and is unrelated to service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for cervical spine degenerative disc disease and arthritis are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).

2.  The criteria for service connection for arthritis of the Veteran's back, shoulders, hands, knees, and ankles are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  Adequate notice was provided in May 2007.  The duty to assist has also been met.  VA has obtained service treatment records. VA and private medical records; assisted the Veteran in obtaining evidence; and obtained VA medical opinions or examinations.  Taken together, the examinations are adequate as they provide all information necessary to rate the disabilities at issue.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims record; and the Veteran has not contended otherwise.  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of: (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet.App. 247, 253 (1999); Caluza v. Brown, 7 Vet.App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).

Service connection may be awarded on a presumptive basis for certain chronic diseases listed in 38 C.F.R. § 3.309(a) that manifest to a degree of 10 percent within 1 year of service separation or during service and then again at a later date.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331, 1337 (Fed.Cir.2013).  Arthritis is listed as a chronic disease.  Evidence of continuity of symptomatology may be sufficient to invoke this presumption if a claimant demonstrates (1) that a condition was "noted" during service; (2) evidence of postservice continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the postservice symptomatology.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (citing Savage v. Gober, 10 Vet.App. 488, 496-97(1997)); see 38 C.F.R. § 3.303(b).

Neck degenerative disc disease and arthritis

Service treatment records are silent for reference to neck problems, and the Veteran's neck was normal on service discharge examination in June 1976.  

The first documentation of arthritis of the Veteran's cervical spine was post-service by November 2006 VA X-rays.  

During the Veteran's August 2012 hearing, he reported falling down a flight of stairs in service and injuring his neck.  

On VA examination in January 2013, the Veteran reported that he was claiming service connection for neck injury with strain in service while lifting heavy equipment.  The examiner diagnosed cervical spine degenerative disc disease and arthritis.  The examiner indicated that the claimed condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The rationale was that active service had ended in October 1976, and that the Veteran did not have a chronic diagnosis of the neck in service.

The Board remanded the matter to the RO in October 2013, for further medical examination, and in December 2013, a VA examiner opined that the condition claimed was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The rationale was that there was no evidence for any chronic condition of the neck during service or within 1 year following service.  

Based on the evidence, the Board concludes that service connection is not warranted for the Veteran's current cervical spine degenerative disc disease and arthritis.  While the Veteran reported in January 2013 that he had a neck injury with strain in service, and in August 2012 that he injured his neck in service when he fell down stairs, the service treatment records and discharge examination report are not supportive.  No in-service cervical spine disease or injury is shown, and the Veteran's cervical spine was normal on service discharge examination in June 1976.  The Veteran may be sincere in believing that his current neck complaints are related to service; however, his assertions are at odds with the contemporaneous medical evidence, and, therefore, the Board finds the Veteran is not a reliable historian.  The currently diagnosed cervical spine arthritis was not manifest to a degree of 10 percent within 1 year of separation.  Instead, it was first shown many years after service and the examiner in December 2013 noted that there was no evidence for any chronic condition of the neck in service, or within 1 year following service.  

Back arthritis

Service treatment records are silent for reference to back problems, and the Veteran's back was normal on service discharge examination in June 1976.    

On private evaluation in September 2003, the Veteran had no limitation of motion, abnormal curvature, or pain or tenderness of his back.  In August 2004, the Veteran's back was normal.  VA X-rays of the Veteran's lumbosacral spine in November 2006 showed diffuse degenerative joint disease. 

During the Veteran's August 2012 hearing, he indicated that he fell down a flight of stairs in service, and injured his back, and that he was in a motorcycle accident in service, damaging his back.  

On VA examination in January 2013, the Veteran alleged back problems that were service-connected due to lifting heavy equipment out on the landing pad while in service.  The examiner indicated that degenerative disease of the thoracolumbar spine had been diagnosed in 2006.  The examiner indicated that the claimed condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The rationale was that active service had been from 1973 to October 1976, and that the Veteran did not have a chronic diagnosis of the back in service. 

The Board remanded the matter to the RO in October 2013, for further medical examination, and in December 2013, a VA examiner reviewed the Veteran's claims folder and concluded that the claimed condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The rationale was that there was no evidence of any chronic condition of the back during service or within one year following service.  

Based on the evidence, the Board concludes that service connection is not warranted for the Veteran's current back arthritis.  While the Veteran reported in January 2013 that he lifted heavy equipment in service, and in August 2012 that he had injured his back in service when he fell down stairs and was in a motorcycle accident, the Board finds that there is no credible evidence of an in-service back disease or injury.  Again, his assertions made in connection with the current claim are at odds with the medical records contemporaneous to service.  Service treatment records are silent for reference to back disease, injuries, or events, and the Veteran's back was normal on service discharge examination in June 1976.  Furthermore, the Veteran had no back abnormalities when he was seen privately in September 2003, and back degenerative joint disease was first diagnosed in 2006.  There is also no medical opinion of record relating the Veteran's current degenerative joint disease of his back to service, and to the contrary, there are 2 medical opinions indicating that it is unrelated to service.  Both of them were after review of the claims folder and the reasons given included that there was no chronic diagnosis of a back disorder in service or within 1 year afterwards, and that the degenerative joint disease was first shown many years after service.  

Shoulder arthritis

Service treatment records show that in October 1974, the Veteran was seen for muscle aching around the left shoulder girdle.  There was no evidence of fracture on X-ray.  On service discharge examination in June 1976, the Veteran's shoulders were normal.   

On private evaluation in September 2003, the Veteran had no swelling and a normal range of motion of his extremities.  In March 2004, the Veteran was reported to have chronic pain in his shoulders.  November 2007 VA X-rays of the Veteran's shoulders showed early degenerative arthritis.  

During the Veteran's August 2012 hearing, he reported falling down a flight of stairs in service and injuring his shoulders.  

On VA examination in January 2013, the Veteran reported a history of shoulder pain in service due to heavy lifting, and he related arthritis to that issue.  Degenerative joint disease of the shoulders was diagnosed, and it was indicated that it had been diagnosed by X-ray in November 2006.  There was no evidence of fracture or dislocation.  The examiner opined that the claimed condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The rationale was that service had been from 1973 to October 1976, that there had been treatment for left shoulder pain in October 1974 but no chronic diagnosis of the shoulder in service, and that arthritis of the shoulders had been diagnosed by X-ray in 2006.  

The examiner also indicated that therefore it was less likely than not that the claimed arthritis did not occur in service, but the claim was remanded for further medical opinion in October 2013, with this being pointed out, and on VA examination in December 2013, the examiner opined that the claimed condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The rationale was that service treatment records documented complaint of left shoulder pain in October 1974 with reference to suture for apparent laceration.  There are no other notes found to indicate that the Veteran's complaints regarding the left shoulder were any more than for an acute, transitory, and self-limiting condition.  

Based on the evidence, the Board concludes that service connection is not warranted for the Veteran's current arthritis of the shoulders.  First, for the left shoulder, arthritis was not shown in service or manifest to a degree of 10 percent within 1 year of separation.  Instead, a left shoulder X-ray was normal in October 1974, when the complaints were of muscle instead of joint problems, and the Veteran's June 1976 service discharge examination was normal.  Arthritis of the left shoulder was first documented by X-ray in November 2006; at the time, there was no mention of relation to service.  Additionally, the preponderance of the evidence indicates that it is not related to service.  It was first shown many years after service, with normal findings in between service and then, and the examiner in January 2013 considered the service findings and the length of time since service in opining that the current shoulder arthritis was unrelated to service.  The examiner in December 2013 also opined that the Veteran's current arthritis of his shoulders was unrelated to service, and in doing so, noted the in-service treatment reports and the absence of other notes to show continuation of in-service disease or injury.  

Next, for the right shoulder, while the Veteran has alleged that he injured it in service, the Board finds that he is not a reliable historian as his current assertions are inconsistent with the records from service.  Service treatment records do not mention right shoulder problems, and his right shoulder was normal on service discharge examination in June 1976.  Right shoulder arthritis was first documented by X-ray in November 2006, and at that time, there was no mention of relation to service.  Additionally, the preponderance of the evidence indicates that it is not related to service.  It was first shown many years after service, with normal findings in between service and then, and the examiner in January 2013 considered the service findings and the length of time since service in opining that it was unrelated to service.  The examiner in December 2013 also opined that the Veteran's current right shoulder arthritis was unrelated to service, and in doing so, noted the in-service treatment reports and the absence of other notes to show continuation of in-service disease or injury.  

Hand arthritis

Service treatment records show normal X-rays of the Veteran's 4th digit of his right hand in July 1974, after a reported a fall onto it; of his right index finger in August 1975, for suspected tenosynovitis; and of his left middle finger in September 1975, after reported trauma to its proximal aspect.  On service discharge examination in June 1976, the Veteran's hands were normal.

On private evaluation in September 2003, the Veteran's extremities had no swelling or edema and a normal range of motion.  On private evaluation in August 2004, the Veteran's wrists and fingers were normal.  He was prescribed Celebrex for right wrist pain.  

VA X-rays of the Veteran's right thumb from June 2008 show a history of osteoarthritis with a 1 year history of right thumb trigger finger.  The X-rays of the right thumb were normal.  

On VA examination in January 2013, early degenerative osteoarthritis of the Veteran's hands was shown on X-rays, and degenerative joint disease of the hands was diagnosed.  The Veteran reported that he had worked in administrative supply and drove 5 ton tankers and refueled choppers.  He had been in sick call for trigger finger of his thumbs and index finger.  He reported surgeries of his thumbs and index finger, and arthritis of his hands.  The examiner opined that the claimed conditions were less likely than not incurred in or caused by service.  The rationale was that the Veteran had been discharged in October 1976.  Before that, he had fallen down a flight of stairs injuring his right 4th digit, with no fractures; and had a motorcycle accident with an impression of left ankle pain in November 1974.  He had had no diagnosis of arthritis of the hands in service.  

The Board remanded the matter to the RO in October 2013, for further medical examination, and in January 2014, the VA examiner opined that it was less likely than not that the condition claimed was incurred in or caused by the claimed in-service injury, event, or illness.  The rationale was that there was no evidence of any chronic condition of the hand during or within 1 year following service.  

Based on the evidence, the Board concludes that service connection is not warranted for the Veteran's arthritis of his hands.  This was not shown in service or to a degree of 10 percent within 1 year of separation.  Instead, X-rays of the Veteran's right 4th finger and right index finger were normal in July 1974 and August 1975, respectively, X-rays of his left middle finger were normal in September 1975, and the Veteran's hands were normal on service discharge examination in June 1976.  No abnormalities of either hand were found on private evaluations as late as September 2003 and August 2004, and clinical findings then were normal.  X-rays of the Veteran's right thumb were normal in June 2008.  Arthritis of the Veteran's hands was first shown many years after service, with it being labelled early degenerative osteoarthritis in January 2013.  The examiner at that time felt that it was not related to service and had noted that a 4th digit right hand injury after falling down stairs in July 1974 was negative for fracture by X-ray, and noted that the Veteran did not have a chronic diagnosis of hand problems in service.  Additionally, between in service and when arthritis of the Veteran's hands was diagnosed in January 2013, more than 36 years post-service, the only X-rays which had been taken were negative for arthritis.  

Knee arthritis

Service treatment records show complaints regarding the Veteran's legs, including of his lower legs after a motorcycle accident in October 1974, which resulted in lacerations of both lower legs being sutured.  No knee problems are mentioned, and on service discharge examination in June 1976, the Veteran's knees were normal.  

On VA evaluation in July 1999, left knee arthritis was assessed.  The Veteran reported a 5 year old history of pain in the left knee at the time.  VA X-rays of the Veteran's right knee were normal in January 2000.  In March 2000, the Veteran stated that both knees were bothering him now, and his right knee had minimal swelling.   

On private evaluation in September 2003, the Veteran's extremities had no swelling or edema and they had a normal range of motion.  In March 2004, he was reported to have chronic pain in his knees.  

In April 2004, the Veteran stated that he injured his left knee in 1975, jumping out of a helicopter.  His knee was checked at sick call, but it did not show anything.  
 
On private evaluation in August 2004, the Veteran's knees were normal.  A September 2005 private medical record reports arthralgia of the left knee.  

On VA evaluation in December 2005, both of the Veteran's knees had crepitance, and degenerative joint disease was assessed.  In March 2007, the Veteran reported bilateral knee pain.  Crepitus was found in the left knee, and osteoarthritis of the knees was assessed.  

During the Veteran's August 2012 hearing, he indicated that he injured his knee in service when he fell down stars, and again in a motorcycle accident.  

On VA examination in January 2013, the examiner noted that the Veteran had a diagnosis of arthritis of his knees by X-ray in 2006.  He opined that the claimed condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The rationale was that service had been from 1973 to October 1976, that the Veteran's separation examination was normal for joints, that he did not have a chronic diagnosis of the knees in service, and that the diagnosis of arthritis of the knees occurred in 2006.  

The Board remanded the matter to the RO in October 2013, for further medical examination, and in January 2014, the VA examiner opined that it was less likely than not that the condition claimed was incurred in or caused by the claimed in-service injury, event, or illness.  The rationale was that the Veteran had sustained lacerations to both legs in October 1974, but there were no other notes found to indicate that his complaints regarding his left leg were for more than acute, transitory, and self-limiting conditions.  There was no evidence of any chronic condition of the knees during or within 1 year following service.  

Based on the evidence, the Board finds that service connection is not warranted for the Veteran's bilateral knee arthritis.  This was not manifest in service or to a degree of 10 percent within 1 year of separation.  Instead, service treatment records show treatment merely for lower leg complaints and lacerations, and not knee problems.  The Veteran's service discharge examination was normal and his bilateral knee arthritis was first shown many years after service.  Additionally, the preponderance of the evidence indicates that it is unrelated to service.  Arthritis of the Veteran's left knee was not assessed until July 1999, and at the time, the Veteran had reported only a 5 year history of left knee pain.  Right knee arthritis was assessed in December 2005, after a normal right knee X-ray in January 2000.  The examiner in January 2013 noted that service had ended in 1976 and that the diagnosis of arthritis of the Veteran's knees occurred many years later.  Additionally, the examiner in December 2013 found that it was unrelated to service based on there being no notes to indicate that the Veteran's in-service left leg complaints were for more than acute, transitory, and self-limiting conditions.   

Ankle arthritis

Service treatment records show that in June 1974, the Veteran fell down stairs and complained of left leg pain.  X-rays of his left ankle showed a small fragment of bone between the malleolus and talus, representing either an old injury or an accessory ossicle.  In October 1974, the Veteran had lacerations of both legs due to a motorcycle accident.  Ankle films were okay but he had edema then and in November 1974.  In November 1974, it was reported that he had been in a motorcycle accident and that he had scratches on his legs and a resolving left ankle sprain.  In January 1975, the Veteran was prescribed an elastic wrap for his ankle.  On service discharge examination in June 1976, the Veteran's ankles were normal.  

VA X-rays of the Veteran's ankles were normal in September 1994.  On private evaluation in September 2003, the Veteran's extremities had no swelling or edema and a normal range of motion.  On private evaluation in August 2004, the Veteran's ankles and feet were normal.  April 2007 VA X-rays showed ankle spurs.  

On VA examination in January 2013, arthritis of the Veteran's ankles was found.  The examiner concluded that it was less likely than not that it was incurred in service or caused by a claimed in-service injury, event, or illness.  He noted that the Veteran had a motorcycle accident in November 1974 and had an impression of ankle pain, but that there was no diagnosis of a chronic ankle disorder in service.   

The Board remanded the matter to the RO in October 2013, for further medical examination, and in December 2013, the examiner had access to the claims folder and found that the Veteran has degenerative joint disease of his ankles.  The Veteran related pain in his ankles began when jumping down off of trucks and climbing up ladders while loading and unloading forklifts.  He stated that he had been treated with alcohol and hot water baths and narcotic analgesics, and that he continued to have ankle symptoms.  The examiner concluded that it was less likely than not that the claimed condition was incurred in service or caused by the claimed in-service injury, event, or illness.  The rationale was that there was insufficient medical documentation to link the Veteran's current ankle conditions to the treated ankle conditions while enlisted.  Age, body habitus, and many other factors could have contributed to his current ankle conditions.  

Based on the evidence, the Board concludes that service connection is not warranted for arthritis of the Veteran's ankles.  It was not shown in service or to a degree of 10 percent within 1 year of separation, and no competent evidence relates it to service.  Ankle X-rays did not show arthritis in service, and the Veteran's ankles were normal on service discharge examination in June 1976.  Ankle X-rays were also normal in September 1994, and as late as August 2004, the Veteran's ankles were normal, suggesting his in-service left ankle problems resolved and that there was no chronic right ankle problem in service.  Furthermore, the Veteran's ankle arthritis was first shown in April 2007, which was many years after service, with age, body habitus, and other factors likely contributing to it, according to the December 2013 VA examiner.  

The Board notes that during the Veteran's August 2012 hearing, he contended that his current disabilities were due to in-service duties, injuries, and events.  Lay persons are competent to provide opinions on some medical issues.  Kahana v. Shinseki, 24 Vet. App. 428(2011).  However, the disabilities at issue in this case could have multiple possible causes and thus, fall outside the realm of common knowledge of a lay person.  Jandreau v. Nicholson, 429 F.3d 1372 (Fed. Cir. 2007).  In August 2009, the Veteran stated that treatment for his problems was not put in his files when he was in service, or at the VA, that things should have been there, that some were destroyed or stolen, and that now he has to suffer.  He reported that he would go to Lester Hill Hospital for these things, and they would give him a pill and send him back.  Unfortunately, these contentions are too vague and nonspecific to be of any help to his claims.  The evidence of record includes a separation examination, after which no pertinent defects, diagnoses or findings were noted.  


ORDER

Service connection for degenerative disc disease and arthritis of the neck is denied.  

Service connection for arthritis of the back, shoulders, hands, knees, and ankles is denied. 


REMAND

Service treatment records show complaints of frequent tension headaches in July 1975, especially when the Veteran got upset over how he was handled by his sergeant.  A mental health clinic appointment and Valium were prescribed.  On evaluation in August 1975, he was observed to have anxiety and depression and reported that he was not getting along with his platoon.  He was given psychotherapy in September 1975.  

Post-service, the Veteran was seen privately for anxiety in April 2003.  He was prescribed Xanex then and in September 2003 and again in August 2004, when he reported that his father had passed away recently.  He was seen for anxiety again in September 2005 and March 2006.  Depressive disorder, NOS, was reported in a 2009 Social Security Administration psychiatric report, and the examiner who completed it indicated that the Veteran did not have a schizophrenic disorder.

On VA examination in January 2013, the examiner indicated that the Veteran did not meet the criteria for a diagnosis of PTSD and that he did not have exposure to a traumatic event.  His symptomatology appeared best accounted for by a diagnosis of depressive disorder, NOS, with anxiety due to it.  The examiner stated that it would require her to resort to speculation to determine if current symptomatology was due to service given the number of years that had elapsed between service and current symptomatology.  

The Board remanded the matter to the RO in October 2013, for further medical examination, and in December 2013, the examiner had access to the claims folder and examined the Veteran and indicated that the Veteran does not meet the diagnostic criteria for PTSD and that the mental disorder diagnosis was schizophrenia, as it best accounted for symptomatology under DSM-IV and V criteria.  The examiner opined that the Veteran's schizophrenia appeared at least as likely as not to be due to service.  The rationale was supposedly based on clinical interview with the Veteran, who the examiner felt appeared to be a credible historian, a review of records, chronology of symptoms onset and progression of symptomatology, consistency of treatment modalities with symptomatology and diagnosis claimed, DSM-IV criteria, and training and experience.  The examiner reported that the Veteran reported symptomatology onset during service and continuation to the present without remission; and that he was treated during service for this diagnosis and had continued in treatment intermittently to the present time.  

The opinion rendered in January 2014 is undermined by the evidence, which shows treatment for anxiety and depression in service in September 1975, but no psychiatric diagnoses upon separation.  The next treatment shown since is from April 2003, for anxiety; and a diagnosis of depressive disorder, NOS on VA examination in January 2013.  The Board finds that remand of this issue is required, for another examination as indicated below.  

Accordingly, the case is REMANDED for the following action:

1.  Return the claims file to the examiner who performed the Veteran's VA psychiatric examination in January 2013.  If that examiner is unavailable or in the event the examiner determines that further examination of the Veteran is necessary, the Veteran should be scheduled for a VA psychiatric examination.  The examiner should indicate what the appropriate psychiatric diagnosis is under DSM-IV, and indicate how such diagnostic criteria are met.  The examiner should also provide an opinion as to whether it is at least as likely as not (a probability of at least 50 percent) that the Veteran suffers from a psychiatric disorder that is related to service, including in light of his in-service and post-service treatment, the records of which should be reviewed in detail.  The examiner is to provide a complete rationale for this opinion, citing treatment records and medical principles as appropriate.    

2.  Thereafter, ensure that the VA examination ordered above is complete, and if not, return it to the examiner for completion as ordered.  Thereafter, readjudicate the Veteran's pending claim in light of any additional evidence added to the record.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


